PER CURIAM.
This is an appeal from a final judgment in an ejectment action. Basically, the matter involves a boundary dispute. The boundary in question has been subject to dispute between the respective owners of the two adjoining waterfront lots for over 25 years. Numerous surveys of the property have been done, and even the surveyors are in substantial doubt as to the presence of inaccuracies in the original plat of the property. The matter is further complicated by the addition of certain formerly submerged lands to the properties in question. After a thorough review of the arguments presented by the parties, we conclude that the court’s finding below is supported by substantial competent evidence. There was a great deal of conflict in the evidence, but at the very least we conclude that appellee established title to the property in question by adverse possession. See Moore v. Musa, 198 So.1d 843 (Fla. 3d DCA 1967). Since we find the judgment supported by both the facts and the law, and since reversible error has not been demonstrated, the matter is hereby affirmed.
AFFIRMED.
DOWNEY and BERANEK, JJ., and GARRETT, EUGENE S., Associate Judge, concur.